            Case 1:10-cr-00391-CM
              Case                Document
                    1:10-cr-00391-CM       1786 Filed
                                      Document  178701/20/19 Page 1 of Page
                                                      Filed 01/22/19   2    1 of 2



                                             JOSEPH A. VITA
                                          ATTORNEY AT LAW
                                             327 Irving Avenue
                                                                                 f\1E~v10 ENDORSED
                                                                                     ~~ ~
                                       Port Chester, New York 10573



                                                                                             +~)
                                               Telephone 914-939-5401
                                                  Fax 914-690-2007


                                                                        ?Pll ;~
                                                          \}Ji\ ~r
via ECF

January 20, 2019                                                                 l(~           i/4 J
                                                                y ~
Hon. Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street
                                                                                 ct ;,,                                  D"


                                                                        { ~ /~-ju                   ./A
New York, New York 10007

Re:       USA v. Derrick Atkins; 10 CR 391-05 (CM)
                                                                        Y.~~'~
                                                                                                  ~
Dear McMahon:

        As the Court will recall, I was the attorney assigned under the CJA Act to represent
                                                                                                                 t-
Derrick Atkins in 2016 and 2017 in proceedings involving an application to modify his
conditions of Supervised released and a subsequent violation proceeding. These proceedings
related to Mr. Atkin's medical problems, marijuana use, drug treatment and drug testing issues.
                                                                                                    ~l
                                                                                                    ~
       The previous violation proceeding was resolved on March 17, 2017, with Mr. Atkins
being restored to supervised release with his term extended for 1 additional year.

       In the last several months I have been in touch with US Probation Jeff Steimel and my    [    tr
                                                                                                           ,Y    r   L
chent concerning his supervision. Mr. Atkins has continued to struggle with chronic back pain     ~
for which he has sought appropriate medical treatment. He does not wish to treat this condition
with opiate medications because of the severe side effects and nsk of addiction. With Officer     ~     _                /,;7
Steimel's consent Mr. Atkins applied for and was issued a New York State Department of Health           ~~
Medical Marijuana Program card, a copy of which is attached.

       On January 9, 2019 I received an e-mail from Officer Steimel stating that he would have
no objection to my office submitting a letter to the Court on Mr. Atkin's behalf requesting
                                                                                               ~ .




permission for Mr. Atkins to use medical marijuana to treat his ongoing pain as an alternative to
                                                                                                    y1
                                                                                                   _ )



                                                                                                     _
                                                                                                           /



                                                                                                           0v
                                                                                                                O ,

opiate medications. I am making this letter application to modify the probat10n conditions to       _)I\
permit Mr. Atkm's to use medical marijuana with the consent of probation.                           _ \         V
                                                                                                         Jt (
         I am further requesting that the Court reassign me to represent Mr. Atkins under the CJA
Act nunc pro tune for services rend_e_re~:nee November 30, 20 I 8.           /        '             ~
                                                                                                     ,
                                                                                                                     't
       USDC SDNY                                                                      er

       DOCU
       ELECTRONICALLY FILED

       ~~~:~-H-,E-D-:~~~{-~~-~g:_~~-:t:-
      -==--=--=-=-=-::-.::::=======------- -                            /~'
         Case 1:10-cr-00391-CM
           Case                Document
                 1:10-cr-00391-CM       1786 Filed
                                   Document  178701/20/19 Page 2 of Page
                                                   Filed 01/22/19   2    2 of 2



Respectfully submitted,

/S/ Joseph A. Vita

Joseph A. Vita

cc: via ECF AUSA Michael Maimin
    via e-mail USPO Steimel
